NUMBER 13-20-00220-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


PETER ISIAH UVALLE,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                ORDER TO FILE APPELLLANT’S BRIEF

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This cause is currently before the Court on appellant’s second motion for extension

of time to file the brief. The record for this cause was filed on April 26, 2021, and the

appellant’s brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P.

38.6(a). This Court previously granted one extension of time for 60 days. On August 9,

2021, the Clerk of the Court sent appellant notice that the brief was past due. In response,
appellant filed the motion for extension and now seeks an additional 90 days, until

November 4, 2021, to file the brief.

       The Court, having fully examined and considered appellant's motion for

extension of time to file the brief, is of the opinion that, in the interest of justice,

appellant's motion for extension of time to file the brief should be granted with

order. Accordingly, the Court grants appellant’s second motion for extension to file the

brief and orders the Honorable Traci Evans to file appellant’s brief on or before November

4, 2021. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.

                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b)

Delivered and filed the
24th day of August, 2021.




                                            2